Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/21, 05/13/21 and 03/26/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

2.) Response to Arguments
i.) Applicant’s arguments, see Page 8, filed 12/10/2021, with respect to the rejection of claims 15-16 under 35 USC 101 and the 1112b rejection of claim 16 have been fully considered and are persuasive. In view of the amendments to claims 15-16, the 101 rejections of claims 15-16 and the 112b rejection of claim 16 have been withdrawn. 

ii.) Applicant's arguments filed 12/10/2021 with regard to the prior-art rejections under 35 U.S.C. 102 (a1) (a2) as being anticipated by Ion (US Pub No.: 2018/0091717A1) have been fully considered but they are not persuasive. On Page 9 of the Remarks, the Applicant asserts that “Applicant has amended independent claims 1, 9, and 15 to include subject matter from the allowable claims 5 or 11. Amended claims 1, 9, and 15 recite "a glare blocking mechanism ... including a shade having a body in a rolled assembly configured to roll between a retracted position and at least one The Examiner respectfully disagrees with the above assertions. 

Upon further inspection of independent claims 1, 9 and 15 and dependent claims 5 and 11, it doesn’t appear that the allowable subject matter from dependent claims 5 and 11 was included in independent claims 1, 9 and 15. Furthermore, Ion (US Pub No.: 2018/0091717A1) still reads on the independent claims as presently written. Ion teaches of a glare blocking mechanism mounted on the sensor housing assembly (See glare blocking mechanisms performed by internal baffles 110 and external baffle 112, Figures 1-3; Paragraphs 0037-0041) and including a shade having (The external baffle 112 functions as a shade mounted on the sensor housing assembly, Figures 1-3; Paragraph 0041) a body in a rolled (rotatable) assembly configured to roll (rotate) between a retracted position and at least one extended position (The external baffle 112 can be coupled to an actuator 120, which can be configured to adjust the position of external baffle 112. For example, actuator 120 can move external baffle 112 in a lengthwise direction of external baffle 112 or rotate (roll) the external baffle 112 about actuator 120. In some embodiments, actuator 120 can be a piezo-electric actuator configured to move external baffle 112, Figures 1-2; Paragraph 0041),
Ion also teaches that  the glare blocking mechanism is configured to assist in blocking glare with respect to the at least one sensor (Light ray 200D can enter optical chamber 104 but be blocked by an internal baffle 110B such that light ray 200D is not reflected within optical chamber 104 to reach image sensor 130. This can reduce the amount of reflected light, which can degrade the image quality, detected by image sensor 130, Paragraph 0048. External baffle 112 can be coupled to an exterior of housing 102 of camera 100. External baffle 112 can be similar to internal baffles 110A-C in size, shape, material, etc. External baffle 112, however, is configured to block light rays (glare) from entering optical chamber 104, Paragraph 0041; Figures 1-3) and be activated via the controller in response to a determined negative impact (The light blocking elements can attenuate light reaching image sensor 130, for example, by providing a physical obstruction in the pathway of the light, as shown, for example, in FIG. 2. One benefit of attenuating light is the reduction of glare, which can interfere with the proper operation of an autonomous vehicle, Paragraph 0037 and Figures 1-3. Stray light sensors 132 can be configured to detect light reaching a rear portion of optical chamber 104 near image sensor 130, but at an angle such that the light is not received at image sensor 130. This information can be used, for example, by ECU 134 (coupled to the CPU 300) to determine how to adjust the light blocking elements, Paragraphs 0046-0050; Figures 1-3). Therefore, the prior-art still reads on the claims as presently written. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.) Claim(s) 1-3, 6-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Ion (US Pub No.: 2018/0091717A1).

With regard to Claim 1, Ion discloses a system (A camera device 100 that is part of a vision system of an autonomous vehicle, Abstract; Paragraph 0031; Figures 1-3 and 7-8) comprising: 
a sensor housing assembly provided on an autonomous vehicle (Camera 100 is part of a vision system of an autonomous vehicle, Paragraph 0037; Figures 1-3 and 7-8), the sensor housing assembly housing at least one sensor (The camera 100 which has an image sensor 130 and stray light sensors 132, Paragraph 0046 and Figures 1-3), the sensor housing assembly protecting the at least one sensor from negative impact from an environment including glare from the environment that prevents the at least one sensor from capturing accurate information regarding a field of view with respect to the environment to facilitate autonomous driving of the autonomous vehicle (Camera 100 can include one or more light blocking elements, for example, but not limited to, one or more internal baffles 110A-C, external baffle 112, and/or filter element 114. The light blocking elements can attenuate light reaching image sensor 130, for example, by providing a physical obstruction in the pathway of the light, as shown, for example, in FIG. 2. One benefit of attenuating light is the reduction of glare, which can interfere with the proper operation of an autonomous vehicle, Paragraphs 0037-0041; Figures 1-3); 
a controller for determining negative impact on the at least one sensor (Stray light sensors 132 can be configured to detect light reaching a rear portion of optical chamber 104 near image sensor 130, but at an angle such that the light is not received at image sensor 130. This information can be used, for example, by ECU 134 to determine how to adjust the light blocking elements, Paragraph 0046; Figures 1-3. Also see CPU 300, Paragraph 0047); and 
a glare blocking mechanism mounted on the sensor housing assembly (See glare blocking mechanisms performed by internal baffles 110 and external baffle 112, Figures 1-3; Paragraphs 0037-0041) and including a shade having (The external baffle 112 functions as a shade mounted on the sensor housing assembly, Figures 1-3; Paragraph 0041) a body in a rolled (rotatable) assembly configured to roll (rotate) between a retracted position and at least one extended position (The external baffle 112 can be coupled to an actuator 120, which can be configured to adjust the position of external baffle 112. For example, actuator 120 can move external baffle 112 in a lengthwise direction of external baffle 112 or rotate (roll) the external baffle 112 about actuator 120. In some embodiments, actuator 120 can be a piezo-electric actuator configured to move external baffle 112, Figures 1-2; Paragraph 0041),
 the glare blocking mechanism configured to assist in blocking glare with respect to the at least one sensor (Light ray 200D can enter optical chamber 104 but be blocked by an internal baffle 110B such that light ray 200D is not reflected within optical chamber 104 to reach image sensor 130. This can reduce the amount of reflected light, which can degrade the image quality, detected by image sensor 130, Paragraph 0048. External baffle 112 can be coupled to an exterior of housing 102 of camera 100. External baffle 112 can be similar to internal baffles 110A-C in size, shape, material, etc. External baffle 112, however, is configured to block light rays (glare) from entering optical chamber 104, Paragraph 0041; Figures 1-3) and be activated via the controller in response to a determined negative impact (The light blocking elements can attenuate light reaching image sensor 130, for example, by providing a physical obstruction in the pathway of the light, as shown, for example, in FIG. 2. One benefit of attenuating light is the reduction of glare, which can interfere with the proper operation of an autonomous vehicle, Paragraph 0037 and Figures 1-3. Stray light sensors 132 can be configured to detect light reaching a rear portion of optical chamber 104 near image sensor 130, but at an angle such that the light is not received at image sensor 130. This information can be used, for example, by ECU 134 (coupled to the CPU 300) to determine how to adjust the light blocking elements, Paragraphs 0046-0050; Figures 1-3). 

Regarding Claim 2, Ion discloses the system according to claim 1, wherein the glare blocking mechanism is configured to block sun glare from the sun (The glare to be reduced is caused by glare from sunlight, Paragraphs 0003, 0035, 0043, 0051; Figures 4a-c).  
 
In regard to Claim 3, Ion discloses the system according to claim 1, wherein the shade is configured for movement between the retracted position and at the at least one extended position to block the glare while allowing the at least one sensor to capture accurate information (The actuators present work to move the external and internal baffles in a vertical direction (lift), horizontal direction (slide), and/or in a rotational direction (tilt) about actuator 120. In addition, the actuator 120 can rotate filter element 114 such that it is not disposed in front of first lens element 106. In some embodiments, ECU 134 can be configured to move filter element 114 out of optical communication with optical chamber 104 when a light intensity falls below a threshold level detected by image sensor 130. This can remove filter element 114 at nighttime, for example, when it may not be needed to reduce glare from sunlight, Paragraphs 0040-0043 and Figures 1-3). 



With regard to Claim 6, Ion discloses the system according to claim 1, wherein the shade (external baffle 112) is mounted on an axle such that the body is configured to flip and rotate about an axis of the axle, the axle being positioned on an end of the sensor housing assembly (The external baffle 112 is positioned on the actuator (axle) that is positioned at the end of the sensor housing 102 and moves the external baffle 112 in a lengthwise direction of external baffle 112 or rotates the external baffle 112 about actuator 120, Paragraphs 0038-0041; Figures 1-2) and wherein, in the retracted position, the body of the shade is positioned against the sensor housing assembly, and wherein, in the at least one extended position, the body of the shade extends away from the sensor housing assembly and assists in blocking the glare with respect to the at least one sensor (Part of the external baffle 112 is always either extended away from the sensor housing 102 or has part of it against the sensor housing 102 when it is moved in a lengthwise direction or rotated, Figures 1-2; Paragraph 0041. In doing so, it helps by providing a physical obstruction in the pathway of the light, as shown, for example, in FIG. 2. One benefit of attenuating light is the reduction of glare, which can interfere with the proper operation of an autonomous vehicle, Paragraph 0037; Figures 1-2).   

Regarding Claim 7, Ion discloses the system according to claim 1, wherein the sensor housing assembly includes a slanted surface (The sensor housing assembly 102 has a slanted surface (see below), Figures 1-2), and the glare blocking mechanism is mounted on the slanted surface (The glare blocking mechanism 112 is mounted above the slanted surface, Figures 1-2).  


    PNG
    media_image1.png
    840
    941
    media_image1.png
    Greyscale


In regard to Claim 8, Ion discloses the system according to claim 7, wherein the at least one sensor includes a camera having a lens and a body of the camera, the lens disposed between the slanted surface and the body of the camera (See image sensor 130 and optical chamber 104 with lenses 106 and 108 that face the slanted surface. The lenses are between the slanted surface and a body of the camera which is viewed as the rear portion closer towards the image sensor 130, Figures 1-2; Paragraphs 0037-0042).  

Method Claims 9-10 and 12-14 correspond to system claims 1-3 and 6-8 and are also rejected as discussed in the above rejection to those claims. Computer program storing Claims 15-16 and 18-20 correspond to system claims 1, 3, 6-8 and are also rejected as discussed in the above rejection of those claims (Also see Paragraphs 0047, 0084-0086). 



4.) Allowable Subject Matter
Claims 5, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697